Citation Nr: 1229457	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a kidney disability and hypertension.  In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In June 2009 and October 2010, the Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran, in written statements and testimony before the Board, contends that he has a current kidney disability and hypertension that had their onset in May 1969, when he was struck by lightning while stationed in Germany.  Specifically, the Veteran asserts that the lightning caused him to lose consciousness and incur significant burn wounds, soreness, short-term memory loss, and ringing in his ears.  He further maintains that, while he felt better a few days after the event, an in-service physician warned him that his injuries could lead to significant medical problems later in life.  

The Veteran's account of in-service injuries is corroborated by his service treatment records, which show that he was hospitalized for six hours after being struck by lightning in May 1969.  His injuries included skin burns on his calves and finger tips which ultimately resulted in scarring.  The service treatment records do not specify whether the Veteran suffered any other residual effects from that incident.  However, it is worth noting that the Veteran's discharge examination is dated in March 1969, nearly two months prior to the May 1969 injury, and well before his actual discharge from active duty in July 1969.  The Veteran testified at his personal hearing that his exit examination consisted of a very minimal health check, without a full examination and no documentation to report any health problems such as hematuria or other kidney symptoms.  

With respect to the Veteran's hypertension claim, the report of his December 1966 pre-induction examination shows that his blood pressure was measured at 138/80, which was considered normal.  Subsequent service medical records are negative for any complaints or clinical findings of hypertension.  On examination in March 1969 prior to his separation from service, his blood pressure reading was recorded as 122/80, which was within normal limits.  

The Veteran testified at his personal hearing that when he returned home from service, he applied for a job at Dow Chemical and microscopic blood was found in his urine during a physical examination provided in conjunction with his employment there.  Then, three years later, more hematuria was noted at another physical examination and he sought private medical treatment for the hematuria and was found to have scar tissue on his kidney.  He further contends that a private treating physician opined that his kidney problems were possibly related to his lightning exposure.  However, the Veteran has indicated that this private treating physician has since died and that his medical records are no longer available.  VA medical records dated from March 2002 to August 2009 show that the Veteran has a history of microscopic hematuria (blood in the urine), recurrent renal calculi (kidney stones), renal colic (pain), and recurrent urinary tract infections, but no evidence of kidney failure, based on his creatinine levels.  

The Veteran's VA medical records also show that he has been prescribed medication and outpatient treatment for hypertension since at least March 2002.  The Veteran reported that a private physician diagnosed him with hypertension in June 1997.  He further asserts that the private physician placed him on blood pressure medications, which he took prior to seeking treatment through VA. 

Pursuant to the Board's June 2009 remand, the Veteran was examined to address the etiology of his kidney problems and hypertension.  During his VA genitourinary examination, the Veteran reported that, after being struck by lightning, he had experienced bouts of hematuria in service.  He further stated that, following his discharge from service, he continued to experience urination problems on an ongoing basis.  The Veteran indicated that his kidney and urinary tract problems had worsened in the past year and he now experienced chronic flank pain and difficulty urinating, with occasional episodes of kidney stones or clots.  He added that he had been hospitalized several times for kidney-related problems and had been surgically implanted with a stent for a dilating tube. 

Clinical examination revealed right flank tenderness but was negative for any kidney, bladder, or urethral abnormalities.  However, an abdominal and pelvic CT scan revealed calculi in the right kidney laterally and a small stone in the proximal ureter at the level of the lower pole of the kidney.  Additionally, fullness of the renal pelvis and a phlebolith on the left side of the pelvis, adjacent to the seminal vesicle, were shown.  Based on the results of the examination, the VA examiner, a nurse practitioner, diagnosed the Veteran with urolithiasis and urethral stricture with scar tissue removal.  The VA examiner noted that the Veteran's kidney disabilities were productive of decreased mobility, problems with lifting and carrying, and chronic pain. 

After the VA genitourinary examination was completed, the examiner issued a December 2009 opinion indicating that it was possible that, in addition to scarring in his lower extremities, the Veteran could have experienced burns and tissue damage in his kidneys and other internal organs as a result of his in-service lightning exposure.  Nevertheless, that examiner also indicated that he could not resolve whether the Veteran's current kidney problems were caused or aggravated by his exposure to lightning without resorting to speculation.  The examiner added that there were very few studies that followed severe shock for long effects and that it was difficult to prove that something else, such as smoking, obesity, alcohol abuse, or a poor diet, did not interfere with the Veteran's kidneys during his 30 years since he left service. 

The Veteran also was afforded a November 2009 VA examination to address his hypertension claim.  During that examination, which was conducted by the same examiner who assessed his kidney problems, the Veteran recounted his history of being struck by lightning and subsequent treatment for hypertension.  On clinical evaluation, the Veteran's blood pressure was assessed as 143/83.  Additional cardiovascular testing was found to support a diagnosis of controlled hypertension.  However, after reviewing the results of the examination, the VA examiner indicated that he could not determine, without resorting to speculation, whether the Veteran's hypertension was related to his in-service lightning exposure or to any other aspect of his active duty.  The VA examiner could not find any literature to connect hypertension to lightening or electrical shock and, thus, could only speculate whether the Veteran's controlled hypertension was related to an internal organ injury incurred when he was struck by lightning.  

Because the examiner was unable to provide an opinion as to the etiology of the Veteran's kidney problems, the matter was remanded again in October 2010.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

On remand, the case was reviewed by a physician's assist, without additional examination of the Veteran.  The physician's assistant noted the Veteran's history of being struck by lightning in service and his reports of having microscopic hematuria since service.  The physician's assistant also noted more recent difficulties with kidney stones, passing clots, flank pain, and a 1997 diagnosis of hypertension.  The physician's assistant noted the following disabilities:  microscopic hematuria, history of renal calculi, recurrent urinary tract infections, and urinary obstruction with stent and subsequent removal of stent.  With regard to the question of whether or not any current kidney disability was caused by or aggravated by the May 1969 lightening strike while on active duty, the physician's assist could not answer that without resorting to mere speculation.  The same was the case with regard to whether the Veteran's hypertension was caused by or aggravated by the in-service lightening strike.

With regard to the opinions of December 2009 and December 2010, it is significant that the VA examiners could not determine whether the Veteran's kidney problems and hypertension were related to his in-service lightning injuries without resorting to speculation.  Such opinions, in which a medical provider is unable to opine regarding any causal connection between a Veteran's current complaints and his period of service, have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the prior VA examiner's opinions are not probative for the purpose of determining whether the Veteran's current kidney problems and hypertension were incurred or aggravated by service.  Not only are the December 2009 and December 2010 opinions non-evidence but they are also not adequate.  

Significantly, the examiners do not appear to have considered the Veteran's credible testimony regarding continuity of symptoms, and moreover, the examiners did not consider whether the Veteran's kidney problems had their onset during service, irrespective of the in-service lightening strike.  Even though the remand directives indicated that the examiners should opine as to the Veteran's kidney disability or hypertension were otherwise related to service, neither the physician's assistant nor the nurse practitioner addressed that question.  The examiners limited their non-opinions to whether the lightening strike played a role in the Veteran's current kidney problems or hypertension, and never considered the possibility that the Veteran may have developed kidney problems in service.  Based on the Veteran's credible statements of progressive hematuria since service, there is some question as to whether the Veteran developed kidney problems while on active duty, regardless of whether the kidney problems have any relationship at all to the lightening strike.  That question must be answered by a nephrologist, particularly because there also remains some question as to exactly what kidney disability the Veteran has, and what kidney disability the Veteran may have had at the time of discharge from service.

In the October 2010 remand, the examiner was directed to specifically diagnose all current kidney disabilities.  The physician's assistant listed renal colic (pain), recurrent renal calculi (recurrent kidney stones), recurrent urinary tract infections, and recurrent hematuria.  However, no examiner has provided any explanation as to why the Veteran continues to have blood in his urine, recurring kidney stones, and recurrent urinary tract infections.  The outpatient treatment records from 2005 note that the Veteran's creatinine level was normal, indicating no obvious signs of kidney failure, yet the record does not contain any recent complete work up by a nephrologist who has provided an opinion as to what is likely causing the Veteran's kidney problems.  Furthermore, although the Veteran reported that he had microscopic hematuria discovered shortly after discharge from service, it is unclear whether that hematuria, which has continued to the present, is completely benign, whether it is a disabling condition, or whether it is related to his other symptoms of recurring kidney stones and recurrent bladder infections.  The record does not show when the Veteran's other symptoms of recurrent kidney stones or recurrent urinary tract infections began, or what relationship, if any, they have to the progressive hematuria noted shortly after discharge.  Those are complicated questions that require examination by a nephrologist, and answers to those questions may help clarify whether the lightning strike played a role in the Veteran's current condition.  If a nephrologist is unavailable, the Veteran must be examined by a physician who is qualified to answer the questions.  A statement that an opinion cannot be offered without resort to speculation does not provide adequate evidence.  

Regarding the Veteran's hypertension, the hypertension is shown to have had its onset many years after discharge from service.  However, because hypertension is so closely related to kidney function from a physiological standpoint, the issue of service connection for hypertension is inextricably intertwined with the issue of entitlement to service connection for hypertension; and, the hypertension issue cannot be addressed until the matter involving the kidneys is first resolved.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, it is necessary to remand this case so that a qualified VA physician may provide definite opinions with respect to the etiology of the Veteran's kidney disorders and whether the Veteran's hypertension is related to his kidney disorders.  The opinions should be based on a review of the entire claims folder.  38 C.F.R. § 4.1 (2011).  

Because the claim is remanded, all pertinent VA outpatient treatment records dated since November 2011 should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Centers in Big Spring, Texas, and Albuquerque, New Mexico, dated from November 2011 to the present.

2.  Schedule the Veteran for a VA nephrology examination with a nephrologist or, if unavailable, other qualified medical doctor specialist able to answer complicated questions regarding kidney function.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should reconcile all findings with the other pertinent evidence of record, including the service treatment records showing that the Veteran was hospitalized during active service after being struck by lightning in May 1969, after completion of his official discharge examination, but prior to discharge in July 1969.  The examiner should also expressly consider the post-service medical records showing ongoing treatment for kidney problems and hypertension and the November and December 2009 VA examination reports and opinions, which indicated that the Veteran has recurrent kidney stones, recurrent urinary tract infections, and progressive hematuria.  The examiner must also consider the Veteran's credible statements that his hematuria was first noted shortly after discharge from service and has been progressive ever since.  Additionally, the VA examiner should consider the Veteran's assertions that an in-service medical provider told him he was likely to experience long-term medical complications after being struck by lightning and his reports of a continuity of kidney problems and hypertension-related symptomatology since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Specifically, the examiner should address the following: 

a)  Diagnose all current kidney disabilities and undergo all necessary testing to determine what is causing the Veteran's recurrent kidney stones, recurrent bladder infections, and progressive hematuria.  In so doing, make a determination, if possible, as to whether the Veteran's hematuria is benign, or whether it is related to the current recurrent kidney stones, recurrent urinary tract infections, or some other kidney dysfunction.  

b) State whether it is at least as likely as not (50 percent probability or greater) that any current kidney disability was caused or aggravated by the May 1969 episode in which the Veteran was struck by lightning while on active duty.  

c) State whether it is at least as likely as not (50 percent probability or greater) that any current kidney disability had its onset in-service, or within one year following separation from service, irrespective of the in-service lightening strike.  

d) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by the May 1969 episode in which he was struck by lightning while on active duty. 

e) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is otherwise related to, caused by, or aggravated by any current kidney disorder. 

3.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

